Citation Nr: 0938213	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and August 2005 rating decisions 
issued by the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for bipolar disorder, 
insomnia, tinnitus, and depression disorder.

In September 2008, the Board remanded this case for 
additional development.  

In an August 2009 rating decision, the Appeals Management 
Center (AMC) granted service connection for tinnitus and 
dysthymic disorder (claimed as depression).  Therefore, these 
issues are no longer on appeal.


FINDINGS OF FACT

1.  Current bipolar disorder has not been demonstrated and 
the only other psychiatric disabilities have been recognized 
as service connected.

2.  Resolving doubt in the Veteran's favor, a sleep disorder 
manifested as insomnia is related to a service-connected 
tinnitus.



CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred or aggravated during 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2006 & 2009).

2.  Insomnia was incurred as a result of active duty service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran received initial VCAA notice by way of October 
2008 correspondence.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist him 
in completing his claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.  
Letters sent in March 2006 and October 2008 provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.

The only deficiency with regard to notice in this case is 
that VCAA notice regarding the service connection for the 
claimed bipolar disability was received following the initial 
adjudication of the claim.  However, that timing deficiency 
was cured by readjudication of that issue in an August 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and VA treatment records.  He was also afforded a VA 
examination.  The Veteran has not identified any outstanding 
records for VA to obtain that were relevant to the claim and 
the Board is likewise unaware of such.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  Certain chronic diseases, including 
psychoses, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that under the amended 
regulation, VA will not concede aggravation unless there is 
medical evidence documenting the baseline of the claimed 
disability that was created prior to the aggravation.  71 
Fed. Reg. 52,744-52,747 (codified at 38 C.F.R. § 3.310).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Analysis

Bipolar disorder

Service treatment records are negative for treatment or 
complaints of a psychiatric condition, to include bipolar 
disorder.

A June 26, 1990 VA outpatient treatment record that shows 
that the Veteran had been receiving treatment for a 
cyclothymic disorder with a history of polysubstance abuse 
and multiple injuries from a 1976 auto accident.  The Veteran 
related a history of poor job stability and legal problems 
related to drinking.  He was given a differential diagnosis 
of cyclothymic disorder (a mild form of bipolar disorder) 
versus bipolar disorder.  

Additional VA and private treatment records dated between 
June 27, 1990 and February 1993 show diagnoses and treatment 
for dysthymic disorder; polysubstance dependency; and 
depression.  Bipolar disorder is not noted amongst the 
various diagnoses.

A February 1993 VA outpatient record shows the Veteran 
presented for treatment with a complaint of increased 
depression for five months.  He stated that he had been 
treated for bipolar disorder in the past, but had not been on 
medication for a long time.  A history of episodic alcoholic 
dependency was also noted.  The provisional diagnosis was 
depression and history of bipolar disorder.  Upon further 
evaluation and after the Veteran reported that he had 
received treated for bipolar disorder, a diagnosis of bipolar 
disorder by history was provided.  He was referred to the 
mental hygiene clinic.  Upon further evaluation at the mental 
health clinic, the diagnoses were bipolar disorder by history 
and alcohol dependency by history.

Additional VA and private treatment records dated from 
February 1993 to August 2008 show diagnoses and treatment for 
depression; depression with anxiety traits; and a dysthymic 
disorder.  Bipolar disorder was not reported.

The Veteran was afforded a VA examination in April 2009 for 
evaluation of his claim.  His claims file was reviewed in its 
entirety prior to the examination.  The examiner, a licensed 
psychologist, stated that he found no clinical evidence of a 
bipolar disorder.  

The Veteran contends that he has a current bipolar disorder 
that is due to military service, or a service-connected 
disability.

An initial question is whether the Veteran has a current 
bipolar disorder.  A current disability is demonstrated if 
the condition is shown at any time since submission of the 
current claim, even though it may have resolved.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The record fails to show 
bipolar disorder during the period since receipt of the 
Veteran's current claim in January 2005.  

As indicated, the only recorded diagnoses of bipolar disorder 
is the 1990 differential diagnosis of cyclothymic disorder or 
bipolar disorder, and the 1993 diagnosis of bipolar disorder-
-this was only by history.  The 2009 VA examiner found no 
clinical evidence of a current bipolar disorder.  There is no 
other competent medical opinion showing a current diagnosis 
of a bipolar disorder since the current claim was filed.  

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
manifested as bipolar disease (and, if so, of a nexus between 
that bipolar disorder and service), there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-
144 (1992).

When a Veteran claims service connection, he is claiming 
service connection for a disability manifested by claimed 
symptoms, regardless of how those symptoms are diagnosed.  
Accordingly, VA must consider whether service connection is 
warranted for any psychiatric disability manifested by those 
symptoms and will not limit its consideration to whether a 
service connection is warranted for a specific diagnosis.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The only other psychiatric disability identified during the 
appeal period has been depression with anxiety traits or 
dysthymia (a form of depression).  Service connection has 
been established for that disability.  Hence there are no 
other current psychiatric disabilities for consideration in 
this appeal.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).

Insomnia

The Veteran claims service connection for insomnia, to 
include as secondary to his hearing loss disability.

Service treatment records show no findings referable to 
insomnia.  

Post-service treatment records reflect complaints of sleep 
difficulties due to chronic tinnitus symptoms, including 
ringing sounds and cricket-like noises in the Veteran's ear.  
VA outpatient treatment records dated in May 2003, August 
2007, and August 2008 in particular reflect diagnoses of 
insomnia based upon these complaints.  

At an April 2009 VA examination, the Veteran reported that he 
had heard "crickets" in his ears since military service.  
He stated that this caused him difficultly when sleeping 
every night.  He was able to sleep during the day.  

The examiner noted that the VA medical center's computerized 
records since 1999 reflect that his complaints to providers 
regarding his depression symptoms were consistently 
attributed to the tinnitus symptoms, which he described as 
"crickets" and "ringing" in his ears.  The examiner 
concluded that the Veteran "may have insomnia but, if so, it 
is not of psychiatric origin, that is to say, it does not 
meet the DMS-IV diagnostic criteria for primary insomnia.  In 
my opinion, it is more likely due to physical or other causes 
than psychiatric ones."   

The initial question in adjudication of this claim is whether 
the Veteran has a current disability that is manifested by a 
chronic sleep disorder or insomnia.  

The Board notes that a current disability is demonstrated if 
the condition is shown at any time since submission of the 
current claim, even though it may have resolved.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The recent VA opinion 
did not provide a clear diagnosis of insomnia as the examiner 
stated the Veteran "may" have the disorder.  However, the 
record does contain other diagnoses of insomnia since receipt 
of the Veteran's current claim.  Therefore, a current 
diagnosis of insomnia is established.

Finding that a current disability has been demonstrated, it 
must be determined whether the current insomnia is related to 
military service or to a service-connected disability.  As 
noted, insomnia was not diagnosed or treated during service, 
and there is no competent medical opinion in the record which 
relates current insomnia to service.

The 2009 VA opinion was inconclusive about whether the 
Veteran had insomnia, but the examiner did note that if 
insomnia was present, it was not of psychiatric origin and 
more likely due to physical or other causes.  The Board notes 
that this opinion lends support to the clinical findings 
already of record, which show diagnoses of insomnia linked to 
the Veteran's report of sleep impairment due to his tinnitus 
symptoms.  At the very least, the clinical findings in the 
record can be interpreted as saying that it is at least as 
likely as not that current insomnia is related to the 
tinnitus.  There are no competent medical opinions in the 
record that otherwise refute such a relationship.  Thus, it 
cannot be stated that the preponderance of the evidence is 
the claim.  

As there is evidence that insomnia was incurred as a result 
of a service-connected disorder, the criteria for secondary 
service connection have been met.  See 38 C.F.R. § 3.310 
(2008).  Resolving all reasonable doubt in the Veteran's 
favor, his claim for service connection for insomnia is 
granted.  See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bipolar disorder is denied.

Service connection for insomnia is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


